Arnold, J.,
delivered the opinion of the court.
The record shows that appellant was arraigned and that his plea of not guilty was entered by the court, but it is insisted that the facts did not warrant this entry. The facts are that after the witnesses had been sworn and put under the rule, the district attorney read the indictment to the jury, and that when he commenced he invited appellant as well as the jury to listen to the reading, and that when he concluded, the counsel for the prisoner, in his presence and without objection being made by him, announced that the plea was not guilty, and that thereupon the presiding judge entered on his docket the plea of not guilty. Under these circumstances there is no ground for appellant to complain of the want of-arraignment. 1 Bish. Cr. Pro., § 733.
*236The testimony for the State in regard to Wells having brought suit against appellant just before the shooting occurred, to recover damages for the seduction of his wife, and of criminal intimacy between the appellant and the wife of Wells, was admissible to show motive on the part of the appellant for the commission of the crime with which he was charged. When intent or motive is an element of crime, as it was in this case, evidence of intent or motive is relevant, and as the strength of motive may depend upon the - cause which produces it, it is competent in such ease to prove not only the existence of motive, but also the nature and character of the cause in which it is supposed to have originated. Boscoe’s Cr. Ev. 90-93 (7th ed.); Whart. Cr. Ev., § 784 (9th ed.); Com. v. Ferrigan, 44 Pa. St. 386; Fraser v. The State, 55 Ga. 324; Murphy v. The People, 63 N. Y. 590; State v. Lawlor, 28 Minn. 216. There is no error in the record.

The judgment is affirmed.